DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. To clarify, all claim elements in means for are interpreted under 112(f), and are interpreted to be functional software modules implemented by a computer as described in par. 0067-0080 of applicant’s specification, or any other equivalent structure. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Bieneman on 10/19/2021.
Claim 1 now recites: 
A system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to, in a host vehicle: 
determine a threat number for a first target vehicle based on data received from the first target vehicle indicating at least one of a position, speed, or route history of the first target vehicle;
identify a second target vehicle based on data collected with one or more host vehicle sensors in response to determining that[[when]] the threat number of the first target vehicle exceeds a threshold; 
determine that the first target vehicle and the second target vehicle are not a same vehicle; and
then, upon determining that the first target vehicle and the second target vehicle are not the same vehicle and that at least one of (a) a barrier is detected between the host vehicle and the first target vehicle or (b) that a threat number of the second target vehicle exceeds a second threshold, suppress a collision avoidance action.

Claim 11 now recites: 
A method, comprising: 
determining a threat number for a first target vehicle based on data received from the first target vehicle indicating at least one of a position, speed, or route history of the first target vehicle; 
identifying a second target vehicle based on data collected with one or more host vehicle sensors in response to determining that[[when]] the threat number of the first target vehicle exceeds a threshold; 
determining that the first target vehicle and the second target vehicle are not a same vehicle; and 
then, upon determining that the first target vehicle and the second target vehicle are not the same vehicle and that at least one of (a) a barrier is detected between a host vehicle and the first target vehicle or (b) that a threat number of the second target vehicle exceeds a second threshold, suppressing a collision avoidance action.

Claim 16 now recites: 
A system, comprising: 
a host vehicle sensor; 
means for determining a threat number for a first target vehicle based on data received from the first target vehicle indicating at least one of a position, speed, or route history of the first target vehicle; 
means for identifying a second target vehicle based on data collected with the host vehicle sensor in response to determining that[[when]] the threat number of the first target vehicle exceeds a threshold; 
means for determining that the first target vehicle and the second target vehicle are not a same vehicle; and 
means for suppressing a collision avoidance action upon determining that the first target vehicle and the second target vehicle are not the same vehicle and that at least one of (a) a barrier is detected between a host vehicle and the first target vehicle or (b) that a threat number of the second target vehicle exceeds a second threshold.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art comes from Nix et al (US 20190164430) and Kunzig et al (US 20110010023), but the references alone or in combination fail to teach identifying a second target vehicle based on data collected with one or more host vehicle sensors in response to determining that the threat number of the first target vehicle exceeds a threshold in combination with all of the other limitations in the independent claims. 

Allowable Subject Matter
Claims 1-20 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Melen et al (US 20170010174) teaches a system that suppresses a collision threat alarm if it determines that the other vehicle is at a different altitude as the host vehicle

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/D.M.K./Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664